Case: 16-11766   Date Filed: 11/14/2017    Page: 1 of 10


                                                     [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-11766
                         Non-Argument Calendar
                       ________________________

                D.C. Docket Nos. 8:13-cv-00518-JDW-MAP,

                       8:08-cr-00404-JDW-MAP-2



CHUN HEI LAM,

                                                           Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (November 14, 2017)

Before HULL, MARCUS and FAY, Circuit Judges.

PER CURIAM:
              Case: 16-11766     Date Filed: 11/14/2017    Page: 2 of 10


      Chun Lam, proceeding pro se, appeals the district court’s denial of his 28

U.S.C. § 2255 motion to vacate, set aside, or correct his sentence. After careful

review, we affirm.

                                I. BACKGROUND

      In 2009, Lam was convicted of possession, and conspiracy to possess, with

intent to distribute five kilograms or more of cocaine while on board a vessel

subject to the jurisdiction of the United States, in violation of 46 U.S.C.

§§ 70503(a), 70506(a), (b), 18 U.S.C. § 2, and 21 U.S.C. § 960(b)(1)(B)(ii), and

was sentenced to 300 months’ imprisonment. Lam was the captain of a fishing

vessel that the U.S. Coast Guard interdicted in the Eastern Pacific Ocean with 2900

kilograms of cocaine (worth approximately $58 million) hidden inside a

compartment.

      Lam, his brother-in-law who was the owner of the vessel, and the five other

members of Lam’s crew were indicted and tried together. At trial, Lam testified

that he thought he was transporting rhino skins, and that he and the rest of the crew

did not know the packages contained cocaine. After an eleven-day trial, the jury

convicted Lam and his brother-in-law, but acquitted the five other members of

Lam’s crew. Lam’s convictions and 300-month sentence were affirmed on direct

appeal. United States v. Lam, 430 F. App’x 794 (11th Cir. 2011).




                                           2
              Case: 16-11766     Date Filed: 11/14/2017    Page: 3 of 10


      In his § 2255 motion, Lam claimed, inter alia, that his trial counsel provided

ineffective assistance by advising him to reject a ten-year plea deal because his

counsel believed there was a good chance Lam would be found not guilty at trial.

The district court denied Lam’s § 2255 motion without holding an evidentiary

hearing. As to Lam’s ineffective assistance claim relating to the plea advice, the

district court concluded that Lam had not shown either that his trial counsel’s

advice was deficient or that Lam was prejudiced by it.

      This Court granted Lam a certificate of appealability on the following issue:

“Whether the district court erred in denying, without first ordering an evidentiary

hearing, Lam’s claim that he would have accepted a ten-year plea agreement

absent ineffective assistance of counsel.” We review a district court’s denial of an

evidentiary hearing in a 28 U.S.C. § 2255 proceeding for an abuse of discretion.

Rosin v. United States, 786 F.3d 873, 877 (11th Cir. 2015).

                    II.    GENERAL LEGAL PRINCIPLES

      A prisoner is entitled to an evidentiary hearing on a motion to vacate “unless

the motion and files and records of the case conclusively show that the prisoner is

entitled to no relief.” 28 U.S.C. § 2255(b); see Anderson v. United States, 948
F.2d 704, 706 (11th Cir. 1991). Thus, if a movant “alleges facts that, if true, would

entitle him to relief, then the district court should order an evidentiary hearing and

rule on the merits of his claim.” Aron v. United States, 291 F.3d 708, 715 (11th


                                           3
              Case: 16-11766    Date Filed: 11/14/2017    Page: 4 of 10


Cir. 2002) (quotation marks omitted). However, the district court is not required to

hold a hearing of the “if the allegations are patently frivolous, based upon

unsupported generalizations, or affirmatively contradicted by the record.”

Winthrop-Redin v. United States, 767 F.3d 1210, 1216 (11th Cir. 2014) (quotation

marks omitted).

      To make a successful claim of ineffective assistance of counsel, a § 2255

movant must show that: (1) his counsel’s performance was deficient; and (2) the

movant suffered prejudice as a result of the deficient performance. Strickland v.

Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 2064 (1984). Counsel’s

performance is deficient only if it falls below the wide range of competence

demanded of attorneys in criminal cases. Id. at 687-88, 104 S. Ct. at 2064.

Prejudice requires showing “that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different.” Id. at 694, 104 S. Ct. at 2068. There is no need to address both prongs

if the movant fails to make an insufficient showing as to one or the other. Id. at

697, 104 S. Ct. at 2069.

      The Strickland standard applies to ineffective assistance of counsel claims

arising out of the plea process, including to the negotiation and consideration of

pleas that are rejected or lapse. Osley v. United States, 751 F.3d 1214, 1222 (11th

Cir. 2014). “Counsel has an obligation to consult with his client on important


                                          4
              Case: 16-11766     Date Filed: 11/14/2017   Page: 5 of 10


decisions and to keep him informed of important developments in the course of the

prosecution.” Diaz v. United States, 930 F.2d 832, 834 (11th Cir. 1991). This

obligation includes informing a client about formal plea offers presented by the

government, and the failure to advise a client about such an offer is ineffective

assistance of counsel. See Missouri v. Frye, 566 U.S. 134, 144-45, 132 S. Ct.
1399, 1408 (2012); Lafler v. Cooper, 566 U.S. 156, 132 S. Ct. 1376 (2012).

      In the context of a rejected plea offer, the prejudice prong requires the

movant to show “a reasonable probability that but for counsel’s ineffectiveness: (1)

‘the plea offer would have been presented to the court (i.e., that the defendant

would have accepted the plea and the prosecution would not have withdrawn it in

light of intervening circumstances)’; (2) ‘the court would have accepted its terms’;

and (3) ‘the conviction or sentence, or both, under the offer’s terms would have

been less severe than under the judgment and sentence that in fact were imposed.’”

Osley, 751 F.3d at 1222 (quoting Lafler, 566 U.S. at 164, 132 S. Ct. at 1385).

However, “after the fact testimony concerning [the movant’s] desire to plead,

without more, is insufficient to establish that but for counsel’s alleged advice or

inaction, he would have accepted the plea offer.” Diaz, 930 F.2d at 835.

              III. LAM’S INEFFECTIVE ASSISTANCE CLAIM

A.    Existence of Plea Offer




                                          5
              Case: 16-11766     Date Filed: 11/14/2017    Page: 6 of 10


      Here, the district court did not abuse its discretion when it denied, without an

evidentiary hearing, Lam’s claim that his trial counsel was ineffective for advising

him to reject the alleged ten-year plea deal and to proceed to trial. At the outset,

we note that it is questionable whether such a plea deal existed at all. The

government represented that it never offered Lam a plea agreement. In the district

court, Lam’s trial counsel filed an affidavit swearing that the government never

made a plea offer to Lam. In that affidavit, Lam’s trial counsel further disputes

Lam’s allegation that she conveyed a plea deal to Lam and advised him not to

accept it. In fact, Lam’s trial counsel avers that she discussed the option of

pleading guilty without or without a plea agreement with Lam, but he maintained

his innocence and asserted his desire to proceed to trial regardless of whether his

codefendants did so. According to trial counsel, Lam never requested a plea

agreement, never expressed a desire to cooperate with the government or enter an

open guilty plea, and admitted his guilt only after he received a copy of the

presentence investigation report, at which time he said he wanted to express his

remorse at sentencing.

B.    No Prejudice Shown

      Even if we assume, as the district court did, that a plea offer existed and also

assume that Lam’s trial counsel was constitutionally deficient in advising him to

reject it, Lam still has not shown that he was prejudiced under Strickland.


                                           6
              Case: 16-11766      Date Filed: 11/14/2017     Page: 7 of 10


Specifically, Lam has not demonstrated that there is a reasonable probability that,

but for his counsel’s advice to continue to trial, he would have accepted the ten-

year plea deal. The only evidence Lam offered supporting his claim that he would

have accepted the deal was his own self-serving statement, which this Court has

held is not sufficient by itself. See Diaz, 930 F.2d at 835.

      Lam and his trial counsel agree that a Cantonese interpreter was present each

time they met to discuss his case, but they disagree about what the interpreter

would say about a plea offer. Lam claims the interpreter supports his recollection

of events, and stated in his declaration filed in the district court that the interpreter

would testify on his behalf at an evidentiary hearing. But Lam never provided a

declaration or affidavit from the interpreter or explained why he was unable to

obtain one. This is so even though Lam was informed by the district court that he

needed to submit sworn declarations to avoid dismissal of his § 2255 motion. In

any event, Lam says only that the interpreter would testify that trial counsel

conveyed a plea deal and told him to go to trial. Lam does not say that the

interpreter would testify that Lam wanted to accept, or would have accepted, the

plea deal.

      Moreover, the record as a whole does not support Lam’s claim that he would

have accepted a plea deal from the government. Lam’s trial counsel averred that

Lam maintained he was innocent up to and through trial and that he never


                                            7
              Case: 16-11766     Date Filed: 11/14/2017    Page: 8 of 10


expressed any interest in pleading guilty. Notably, Lam’s declaration does not

dispute these points. And, consistent with trial counsel’s averments, Lam testified

under oath at trial that he did not know the packages on the fishing vessel

contained drugs and that he thought he had been hired to smuggle rhino skins into

Hong Kong. See Osley, 751 F.3d at 1224 (explaining that the movant’s repeated

claims of innocence, while not dispositive, are a relevant consideration in

determining whether he would have accepted a plea bargain). Lam also does not

dispute trial counsel’s statement that he did not admit his guilt until after he was

found guilty and said he wanted to express remorse at his sentencing.

      In addition, Lam has not shown that the sentencing court would have

accepted a proposed plea agreement of ten years’ imprisonment, the statutory

mandatory minimum sentence. Lam’s advisory guidelines sentence was life

imprisonment. While the sentencing court ultimately varied downward to 300

months’ imprisonment, Lam has identified no factors that would have justified the

district court in accepting a plea agreement offering a sentence fifteen years below

the 300-month sentence the sentencing court deemed appropriate. In fact, the PSI

suggested that an upward departure might be appropriate given the enormous

amount of drugs involved, 2900 kilograms of cocaine, “more than 20 times the

quantity necessary to achieve the maximum statutory and guideline provisions.”




                                           8
              Case: 16-11766      Date Filed: 11/14/2017     Page: 9 of 10


      For the first time on appeal, Lam claims that his trial counsel was

ineffective—and also violated his Fifth and Sixth Amendment rights—by deciding

for Lam to refuse the government’s plea offer and proceed to trial. Specifically,

Lam states that his trial counsel communicated the ten-year plea offer to him, but

then two days later informed him that she had already made the decision to

proceed to trial on the belief that Lam would be acquitted.

      This is not the ineffective assistance claim Lam brought in his § 2255

motion in the district court. Indeed, this new claim contradicts Lam’s ineffective

assistance claim in the district court that he made the decision to go to trial based

on bad advice from his counsel about his chances at trial. We have “repeatedly

held that an issue not raised in the district court and raised for the first time in an

appeal will not be considered by this court.” See Walker v. Jones, 10 F.3d 1569,

1572 (11th Cir. 1994) (quotation marks omitted) (refusing to consider a claim that

was not raised in the 28 U.S.C. § 2254 petition). Accordingly, we do not consider

Lam’s newly raised claim.

                                 IV. CONCLUSION

      Given that the record affirmatively contradicts Lam’s claim that he would

have accepted the plea deal, he could not establish prejudice under Strickland, and

the district court was not required to hold an evidentiary hearing. See Winthrop-

Redin, 767 F.3d at 1216; Osley, 751 F.3d at 1222.


                                            9
           Case: 16-11766     Date Filed: 11/14/2017   Page: 10 of 10


     For these reasons, we affirm the district court’s denial of Lam’s § 2255

motion.

     AFFIRMED.




                                       10